DETAILED ACTION
Status of the Application
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-22
Withdrawn claims: 				None
Previously cancelled claims: 		None	
Newly cancelled claims:			None
Amended claims: 				None
New claims: 					None
Claims currently under consideration:	1-22
Currently rejected claims:			1-22
Allowed claims:				1-22

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-9, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamasaki (US 2011/0081473).
Regarding claim 1,  Hamasaki teaches a method for improving the taste profile of a beverage (Abstract), comprising the steps of adding a Maillard reaction product (MRP) composition (corresponding to food ingredient) ([0123]) to the beverage ([0012]), wherein the MRP composition is produced by (2) heating a reaction mixture ([0123]) comprising (a) a steviol glycoside (SG) containing 
Regarding claim 2, Hamasaki teaches the invention as disclosed above in claim 1, including the MRP composition is added to the beverage in a final concentration of 1-10,000 ppm ([0131]), which falls within the claimed range.
Regarding claim 3, Hamasaki teaches the invention as disclosed above in claim 1, including the reaction mixture comprises thaumatin ([0142]).
Regarding claim 5, Hamasaki teaches the invention as disclosed above in claim 1, including the method further comprising the step of adding sweeteners to the beverage, wherein the sweeteners are added concurrently with the MRP composition ([0142]).
Regarding claims 6 and 7, Hamasaki teaches the invention as disclosed above in claim 5, including the sweetener comprises thaumatin ([0142]).
Regarding claim 8, 
Regarding claim 9, Hamasaki teaches the invention as disclosed above in claim 1, including the beverage further comprises a product from roasted coffee beans such as a milk-containing coffee drink ([0011]) as a milk drink ([0129]) and wherein the added MRP composition is not made from roasted coffee beans ([0108], [0110], [0142]).
  Regarding claim 11, Hamasaki teaches the invention as disclosed above in claim 1, including the beverage is a carbonated soft beverage or fruit juice ([0129]).
Regarding claim 12,  Hamasaki teaches a method for improving the taste profile of a beverage (Abstract), comprising the steps of: adding a Maillard reaction product (MRP) composition (corresponding to food ingredient) ([0123]) to the beverage ([0012]), wherein the MRP composition is produced by heating a reaction mixture ([0123]) comprising (a) amine donors having a free amino group (corresponding to amino acids) ([0108]) and (b) reducing sugars having a free carbonyl group (corresponding to glucose, fructose, maltose, lactose, or galactose) ([0108]; [0110]).  
Regarding claim 13, Hamasaki teaches the invention as disclosed above in claim 12, including the MRP composition is added to the beverage in a final concentration of 1-10,000 ppm ([0131]), which falls within the claimed range.

Claims 12 and 16-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dubois (WO 2009/140568; cited by applicant) as evidenced by Huynh-Ba (US 2015/0223501).
Regarding claim 12, Dubois teaches a method for improving the taste profile ([0005]) of a beverage ([00122]), comprising the steps of: adding a Maillard reaction product (MRP) composition (corresponding to TRPV1 inhibitors acting as a salty taste inhibitor) ([00107]; [0024]) to the beverage ([00122]), wherein the MRP composition is from a reaction mixture comprising (a) an amine donor having a free amino group (corresponding to soy protein hydrolysates) ([0024]) and (b) a reducing sugar having a free carbonyl group (corresponding to xylose) ([0024]).  Although Dubois does not teach the reaction mixture to be heated, it is well-known in the art that the Maillard reaction occurs by heating an aqueous mixtures of carbohydrates and amino acids as evidenced by Huynh-Ba ([0003]).
Regarding claim 16, Dubois teaches the invention as disclosed above in claim 12, including the method further comprising the step of adding one or more sweeteners to the beverage and wherein the sweeteners are added concurrently with the MRP composition ([0019]).
Regarding claims 17 and 18, Dubois teaches the invention as disclosed above in claim 16, including the sweeteners comprise thaumatin ([0036]) and NHDC ([0035]).
Regarding claim 19, Dubois teaches the invention as disclosed above in claim 12, including the beverage not containing any product made from roasted coffee beans (corresponding to colas, ginger ales, and ciders) ([00122]).
Regarding claim 20, Dubois teaches the invention as disclosed above in claim 12, including the beverage further comprises a product made from roasted coffee 
Regarding claim 21, Dubois teaches the invention as disclosed above in claim 12, including the composition comprising a citrus flavor ([0088]).  It does not specify this flavor additive to be part of the reaction mixture, however, since it is not required to react with another substance in the Maillard reaction, its presence in the reaction mixture is equivalent to its presence in the sweetening composition taught by Dubois.  Furthermore, the “selection of any order of mixing ingredients is prima facie obvious”.  See MPEP 2144.04.IV(C).
Regarding claim 22, Dubois teaches the invention as disclosed above in claim 12, including the beverage is a carbonated soft beverage, flavored water (corresponding to water with natural or artificial flavorants), or fruit juice ([00122]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hamasaki (US 2011/0081473) as applied to claim 1 above.
Regarding claim 4, Hamasaki teaches the invention as disclosed above in claim 1, including the amine donor comprises an amino acid ([0108]) and the reaction mixture comprises thaumatin ([0142]).  Although Hamasaki does not teach thaumatin as an amine donor, its ability to serve as an amine donor is inherent.  Regarding product claims, when the ingredient recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s function, does not render the old composition patentably new to the discoverer.”  Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hamasaki (US 2011/0081473) as applied to claim 1 above, in view of Dubois (WO 2009/140568; cited by applicant)
Regarding claim 10, Hamasaki teaches the invention as disclosed above in claim 1, including the beverage can be a fruit juice ([0129]) and the composition comprising a flavoring agent ([0142]), but does not teach the composition to have a citrus or tangerine flavor.
However, Dubois teaches a sweetener composition ([0006]) that can be added to beverages ([00122]), comprising a Maillard reaction product composition (corresponding to TRPV1 inhibitors acting as a salty taste inhibitor) ([00107]; [0024]) and steviol glycosides (corresponding to rebaudioside A and stevioside) ([00107]), wherein the composition comprises a flavoring additive such as citrus ([0088]).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Hamasaki to include citrus as the flavor for the composition as taught by Dubois.  Since Hamasaki discloses that the beverage is a fruit juice and the composition comprises a flavoring agent, a skilled practitioner would be motivated to consult an .

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dubois (WO 2009/140568; cited by applicant) as evidenced by Huynh-Ba (US 215/0223501) as applied to claim 12 above.
Regarding claim 14, Dubois teaches the invention as disclosed above in claim 12, including the composition comprises thaumatin ([0036]).  Although Dubois does not teach thaumatin as an amine donor, its ability to serve as an amine donor is inherent.  Regarding product claims, when the ingredient recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s function, does not render the old composition patentably new to the discoverer.”  Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 15, Dubois teaches the invention as disclosed above in claim 12, including the amine donor comprises an amino acid ([0025]) and the reaction mixture comprises thaumatin ([0036]).  Although Dubois does not teach thaumatin as an amine donor, its ability to serve as an amine donor is inherent.  Regarding product claims, when the ingredient recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent.  “The discovery of a previously Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Application No. 16/402,360.  Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claim 11 requires all the limitations of instant claims 1 and 5, rendering obvious the instant claims.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Application No. 16/402,413.  Although the claims 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Application No. 16/402,448.  Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claim 17 requires all the limitations of instant claim 1, except it requires the temperature for heating the reaction mixture to be 50-250°C; for the steviol glycosides and amine donors to react with one another to form a steviol glycoside Maillard reaction product; and for the reaction products to be isolated.  However, since the instant claim does not specifically exclude these steps, the selection of a temperature with the range claimed by co-pending claim 17; the formation of a steviol glycoside Maillard reaction product, and the isolation of the product renders the instant claim obvious.

Claims 12 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Application No. 16/402,605.  Although the claims at issue are not identical, they are not patentably distinct from each other because 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Application No. 16/402,728.  Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claim 19 requires all the limitations of instant claim 1, except it includes the options to combine the reaction mixture with a solvent and to isolate the Maillard reaction mixture composition.  However, since these steps are optional and the instant claim does not estate the exclusion of these steps, the co-pending claim renders the instant claim obvious.

Claims 12, 16, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Application No. 16/403,178.  Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claim 1 requires all the limitations of instant claims 12, 16, and 17, except that it requires the MRP composition to be present in the beverage in a concentration of 0.1-15,000 ppm.  However, since the instant claims do not require a specific amount of MRP composition to be in the beverage, the selection of an amount within the range claimed by co-pending claim 1 renders the instant claims obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Carlson (US 2016/0198750)
Schube (WO 2017/037263)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793